t c memo united_states tax_court brent allan pulliam petitioner v commissioner of internal revenue respondent docket no filed date brent allan pulliam pro_se bryan e sladek for respondent memorandum opinion couvillion special_trial_judge this case was heard pursuant to sec_7443a and rule sec_180 sec_181 and sec_182 respondent determined a deficiency of dollar_figure in petitioner's federal_income_tax the sole issue for decision is whether unless otherwise indicated section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure petitioner is liable for the 10-percent additional tax imposed under sec_72 on early distributions from qualified_retirement_plans some of the facts were stipulated and those facts with the annexed exhibits are so found and are incorporated herein by reference at the time the petition was filed petitioner's legal residence was walnut creek california prior to and during the year at issue petitioner was a self-employed insurance agent specializing in the sale of long- term care insurance petitioner represented the aetna and cna insurance_companies during petitioner was participating in two retirement plans offered by northwestern mutual life_insurance co northwestern one plan was a simplified_employee_pension sep plan for self-employed individuals qualified under sec_408 and k the other was a keogh_plan qualified under sec_401 each of these plans was funded percent by petitioner petitioner did not represent or sell any insurance contracts offered by northwestern beginning in and continuing in petitioner sustained a downturn in sales of insurance policies as a consequence petitioner's income was reduced drastically in order to pay off his debts petitioner made early_withdrawals totaling dollar_figure from his two retirement plans during specifically petitioner received a distribution of dollar_figure from the sep plan and a distribution of dollar_figure from the keogh_plan petitioner received a form 1099-r from northwestern showing premature taxable_distributions totaling dollar_figure with no exceptions applicable during the year petitioner wa sec_36 years of age on his federal_income_tax return petitioner reported the total distributions of dollar_figure as gross_income petitioner did not report however liability for the 10-percent additional tax under sec_72 claiming that the distributions were excepted from the additional tax due to financial hardship in the notice_of_deficiency respondent determined that petitioner was liable for the 10-percent additional tax under sec_72 the determinations of the commissioner in a notice_of_deficiency are presumed correct and the burden_of_proof is on the taxpayer to prove that the determinations are in error rule a 290_us_111 sec_72 provides for a 10-percent additional tax on early distributions from qualified_retirement_plans paragraph which imposes the tax provides in relevant part as follows imposition of additional tax --if any taxpayer receives any amount from a qualified_retirement_plan as defined in sec_4974 the taxpayer's tax under this chapter for the taxable_year in which such amount is received shall be increased by an amount equal to percent of the portion of such amount which is includible in gross_income the parties do not dispute that petitioner's sep and keogh_plans are qualified_retirement_plans under sec_4974 the percent additional tax however does not apply to certain distributions sec_72 exempts distributions from the additional tax if the distributions are made to an employee age or older to a beneficiary or to the estate of the employee on or after the death of the employee on account of disability as part of a series of substantially_equal_periodic_payments made for life to an employee after separation_from_service after attainment of age as dividends_paid with respect to corporate stock described in sec_404 to an employee for medical_care or to an alternate_payee pursuant to a qualified_domestic_relations_order petitioner concedes that none of the described sec_72 exemptions apply in his case petitioner contends however that due to his financial hardship the distributions should be exempt from sec_72 and that in not allowing a financial hardship exemption sec_72 is contrary to public policy and violates his constitutional right to equal protection petitioner also relies heavily on the case of in re cassidy 983_f2d_161 10th cir in in re cassidy supra the court_of_appeals held that in determining the priority of claims for bankruptcy purposes the sec_72 additional tax constitutes a penalty that bears no relationship to the direct financial loss of the government and is thereby punitive in nature accordingly pursuant to the bankruptcy laws the internal revenue service's claim against the taxpayer for the payment of the sec_72 additional tax was ineligible for priority status and the internal_revenue_service therefore was subordinated to the status of a general unsecured creditor relying on in re cassidy supra petitioner argues that his financial hardship circumstances and subsequent premature withdrawals to pay outstanding debts constitute a bankruptcy and the early withdrawal penalty should be subordinated in accordance with the equitable principles of the bankruptcy code thereby effectively relieving the penalty assessment petitioner's reliance on in re cassidy supra is misplaced the court of appeals' holding was based strictly on bankruptcy policy and was limited to determining the priority of claims in bankruptcy proceedings the holding is not applicable to this case petitioner is not in a bankruptcy proceeding and his case before this court is solely for the purpose of determining his income_tax_liability moreover the argument petitioner makes is not even analogous to the question in this case as to whether the premature distributions from the two qualified_plans were exempt from the additional tax of sec_72 because there are no competing claims from which a determination of priorities has to be made petitioner also contends that the limited exceptions to the sec_72 additional tax violate his constitutional right of equal protection specifically petitioner argues that the death and disability hardship exceptions to sec_72 are under- inclusive denying exceptions for general hardship circumstances thereby treating similarly situated persons in a substantially different manner the hardship exceptions in sec_72 for death and disability do not involve either a fundamental interest or a suspect classification accordingly the proper level for review is the rational basis test--ie whether the classification bears a reasonable relationship to some legitimate government purpose the legislative_history of sec_72 provides that the section was enacted to prevent the diversion of retirement savings for nonretirement purposes and to recapture a measure of the tax benefits provided by the deferral of income_tax through retirement plans at the same time congress recognized that it was appropriate to provide under limited circumstances an exemption from the tax for certain withdrawals on account of specified hardships h rept 1986_ 3_cb_1 s rept 1986_3_cb_1 petitioner failed to prove to the court that the omission in the statute of an exemption from the additional tax under sec_72 for financial hardships as opposed to those resulting from death or disability was not reasonable and therefore that the statute was not constitutional whether congress' distinction between financial hardships and those caused by death or disability is a wise one for policy as opposed to constitutional reasons is a matter for petitioner to argue to congress and not to this court finally petitioner argues generally that sec_72 is contrary to public policy and is inequitable the tax_court is a court of limited jurisdiction and lacks general equitable powers 484_us_3 40_tc_436 affd 331_f2d_422 7th cir see sec_7442 the court has no authority to disregard the express provisions of statutes adopted by congress even where the result in a particular case seems harsh see eg 736_f2d_1168 7th cir affg 80_tc_783 in view of the foregoing the court holds that petitioner is liable for the 10-percent additional tax imposed by sec_72 while the court sympathizes with petitioner's financial situation the court notes that petitioner's participation in the two retirement plans was voluntary the decision to participate in such plans comes with attendant benefits and costs while participation in the plans allowed petitioner the deferral of income_tax early distributions from these plans result in the additional tax under sec_72 just as petitioner's decision to participate in the retirement plans was voluntary so too was his decision to make the early_withdrawals from his sep plan and keogh_plan albeit under an adverse financial situation petitioner must accept the consequences of the withdrawals for respondent decision will be entered
